9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Basilia L. NUEVAS, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
Misc. No. 334.
United States Court of Appeals, Federal Circuit.
July 30, 1993.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and SCHALL, Circuit Judge.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Basilia L. Nuevas submits a petition for review relating to benefits denied by the Veterans Administration or the Department of Veterans Affairs.  This matter has not been adjudicated by the Court of Veterans Appeals.  Rather, Nuevas apparently is alleging that this court has jurisdiction to review this matter pursuant to 38 U.S.C. Sec. 502 (action for judicial review of a rule or regulation of the Department of Veterans Affairs).


2
Fed.Cir.R. 47.12 requires that a party must file a petition in this court within 60 days of, inter alia, issuance of the rule or regulation at issue.  Here, Nuevas is challenging the application of a 1959 statute to her benefits request.  Hence, the court does not have jurisdiction over this matter.*  Nuevas may, of course, pursue benefits through the Department of Veterans Affairs and, if denied, appeal to the Court of Veterans Appeals.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
Nuevas' petition is dismissed for lack of jurisdiction.



*
 When similar petitions are filed that appear on their face to be untimely pursuant to R. 47.12, the Clerk should dismiss such petitions.  A petitioner may, of course, seek reinstatement with reasons why the court has jurisdiction